Citation Nr: 0828496	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from March 1973 to May 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2007, the Board reopened the 
claim of service connection for asthma and remanded the issue 
of service connection for asthma and whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a psychiatric disorder.

The issue of service connection for asthma is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a February 1984 rating decision, the RO denied service 
connection for a nervous disorder.  The veteran submitted a 
notice of disagreement (NOD) and a statement of the case 
(SOC) was issued; however, an appeal was not perfected via 
the submission of a substantive appeal.

2.  Evidence submitted since the RO's February 1984 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1984 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has not been received since the 
RO's February 1984 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in January 2003 was sent to the claimant.  
Another VCAA letter was issued in April 2007.  Cumulatively, 
the VCAA notification letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notifications: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification dated in April 
2007 satisfied the directives of Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In Kent, the United States Court of Appeals 
for Veterans Claims (Court) clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the April 2007 notice letter included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the claimant was informed about what evidence is 
necessary to substantiate the element required to establish 
service connection that was found insufficient in the 
previous denial.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the claim of service 
connection is not reopened, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


New and Material

In a February 1984 rating decision, the RO denied service 
connection for a nervous disorder.  The veteran asserted that 
he had been assaulted during service by a drill instructor 
which led him to attempt suicide and essentially have a 
nervous disorder for which he was treated at a psychiatric 
unit of a hospital.  The RO determined that the allegations 
were not shown in the evidence of record.  The evidence of 
record consisted of the service medical records; the service 
personnel records; medical records of S.S.F., M.D.; and 
medical records from Rhode Island Hospital.  The veteran 
submitted an NOD and an SOC was issued; however, an appeal 
was not perfected via the submission of a substantive appeal.  
Therefore, the RO's February 1984 rating decision is final.  
38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA and private medical records concerning the veteran's 
asthma including a VA December 2007 VA examination report and 
January 2009 addendum.  This evidence is not relevant to the 
veteran's claim.  With regard to a psychiatric disability, VA 
medical records dated from 2002 to 2007 were received which 
showed variable psychiatric diagnoses including depression 
and post-traumatic stress disorder.  However, there is no 
mention of any etiological relationship between any current 
psychiatric diagnosis and service nor is there any mention of 
an incident involving a drill instructor or any other 
inservice event.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  There is no new evidence which 
establishes that the veteran was assaulted during service or 
has a psychiatric disorder which is etiologically related to 
service.  

Accordingly, the evidence submitted since the RO's February 
1984 rating decision, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.  New and material evidence has not 
been received since the RO's February 1984 rating decision; 
thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a psychiatric disorder is denied.


REMAND

Asthma

In the Board's prior March 2007 decision, the Board reopened 
the claim of service connection for asthma, but remanded the 
claim for further development.  Although the complete 
clinical records were duly requested from J.H.S., M.D., that 
physician indicated that there were no further records 
available.  

In addition, the Board requested that the veteran be afforded 
a VA examination for the examiner to determine the nature and 
etiology of any current asthma disability and to opine as to 
whether the veteran's asthma underwent an increase in 
disability during service.  If the veteran's asthma underwent 
an increase in disability during service, the examiner was 
requested to indicate if the increase in disability was due 
to the natural progress of the disease or was the increase in 
disability beyond the natural progress of the disease.  The 
examiner was requested to provide a rationale for any opinion 
expressed and to address the records of J.H.S., M.D.

In December 2007, this examination was conducted.  The 
examiner later indicated that the claims file had been 
reviewed.  The examiner basically indicated that although 
there are many extenuating circumstances within the military 
history that would have caused asthma to worsen, such was 
within the normal progression of persistent asthma.  However, 
the examiner did not address the private medical opinion of 
J.H.S.

In light of the foregoing, the claims file should be returned 
to the VA examiner who conducted the December 2007 
examination for an addendum.  If that examiner is not 
available, another examination should be conducted.  This 
action is necessary in this case, in accordance with the 
previous Board remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the VA examiner who conducted the 
December 2007 examination for an 
addendum.  The examiner should be 
requested to review the records of 
J.H.S., M.D., and address his opinion 
regarding the worsening of asthma during 
service.  Based on his opinion, the 
examiner should explain why any increase 
in disability during service was due to 
the natural progress of the disease or 
was beyond the natural progress of the 
disease.  A rationale for any opinion 
expressed should be provided

If the December 2007 examiner is not 
available, another examination should be 
conducted.  The examiner should review 
the claims folder prior to examination. 
The examiner should opine as to the 
following questions in terms of whether 
it is more likely than not, less likely 
than not, or at least as likely as not:

A.	If the veteran's preexisting 
asthma underwent an increase in 
disability during service. 
B.	If the veteran's asthma 
underwent an increase in disability 
during service, was the increase in 
disability due to the natural 
progress of the disease or was the 
increase in disability beyond the 
natural progress of the disease.

The examiner should be requested to 
review the records of J.H.S., M.D., and 
address his opinion regarding the 
worsening of asthma during service.  
Based on his opinion, the examiner should 
explain why any increase in disability 
during service was due to the natural 
progress of the disease or was beyond the 
natural progress of the disease.  A 
rationale for any opinion expressed 
should be provided.

2.  The AMC should then readjudicate the 
claim of service connection for asthma in 
light of all of the evidence of record.  
If the issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


